DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-180275, filed on 30 September 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the first end" and “the second end”.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the first end” will be interpreted as the outer side in the radial direction and “the second end” will be interpreted as the inner side in  the radial direction.
Claim 16 recites the limitation "the first end" and “the second end”.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the first end” will be 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulhoff (FR3079168).
Regarding claim 1, Mulhoff (Fig 4, 5) discloses a tire with a mark (“pattern” (16)) on a tire side portion wherein 
the mark includes a first mark located on an outer side in a tire radial direction ("cavity" (18), see Edited Mulhoff Fig 5 below),
and a second mark located inward of the first mark in the tire radial direction ("cavity" (18), Edited Mulhoff Fig 5),
and each of the first mark and the second mark includes a recess that is recessed from a side profile surface of the tire side portion (Fig 4, 5), and 
a depth of the recess of the first mark from the side profile surface is smaller than a depth of the recess of the second mark from the side profile surface (Edited Mulhoff Fig 5).
For purposes of examination, the examiner is considering the left direction of Fig 4-5 to be towards the outer radial direction and the right direction to be towards the inner radial direction (as seen in Edited Mulhof Fig 5 below).

    PNG
    media_image1.png
    388
    502
    media_image1.png
    Greyscale
[AltContent: textbox (Edited Mulhoff Fig 5 showing the radial direction of the tire and the location of the first and second mark)]
Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonetsu (US20180099530).
Regarding claim 15, Yonetsu (Fig 9, 10) discloses a tire provided with a mark (“mark” (14)) on a tire side portion, wherein
the mark includes a recess (“inner-peripheral-side end portion” (14B)) that is recessed from a side profile surface of the tire side portion,
and in the recess, a depth on an outer side in a tire radial direction from the side profile surface is smaller than a depth on an inner side in the tire radial direction from the side profile surface (Fig 9-10).
	Regarding claim 16, Yonetsu discloses all limitations of claim 15 as set forth above. Additionally, Yonetsu discloses that the depth of the recess gradually increases from the first end to the second end (Fig 9-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US20130076108).
Regarding claim 1, Kubota discloses a tire with a mark on a tire side portion wherein 
the mark includes a first mark located on an outer side in a tire radial direction ("tire recess" (513a, 523a)),
and a second mark located inward of the first mark in the tire radial direction ("tire recess" (513d, 523d)),
and each of the first mark and the second mark includes a recess that is recessed from a side profile surface of the tire side portion (“tire recess”).
	While Kubota does not explicitly disclose that a depth of the recess of the first mark from the side profile surface is smaller than a depth of the recess of the second mark from the side profile surface, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Kubota teaches that the depth of the recesses can be varied depending on their radial position (including a pattern variation where the recess depth increases from a radial outer position to a radial inner position) ([0147]) and does not explicitly teach away from the claimed pattern variation as “the prior art’s [Kubota] mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." (see MPEP 2141.02(V)). Examiner notes that while Kubota does disclose that the depth of the recesses from the first mark is smaller than the depth of the second mark’s recess ([0147]), a reversing of recess depth progression in the radial direction would not negate the benefits of the tire recesses, which includes improved aerodynamic performance ([0009]).
	Regarding claim 8, modified Kubota teaches all limitations of claim 1 as set forth above. Additionally, Kubota teaches that the first mark is located outward of a tire maximum width position in 
	Regarding claim 13, modified Kubota teaches all limitations of claim 1 as set forth above. Additionally, as established in the 103 rejection of claim 1 above that Kubota teaches decreasing recess depth from an inner tire radial direction outwards, Kubota teaches that the depth of the recess of the first mark from the side profile surface can be less than 100% of the depth of the recess of the second mark from the side profile surface ([0147], which would include the range of 58% to 98%).

Claims 2-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US20130076108) in view of either Nakamura (US20130206305), Metz (US20080087362), or Okamatsu (WO2017191839, with US20190202244 as the English equivalent).
Regarding claim 2, modified Kubota teaches all limitations of claim 1 as set forth above. While modified Kubota does not explicitly teach that the mark includes a character string in which a plurality of characters is arranged, the characters are formed by the recesses, and that the character string includes a first character string provided in the first mark, and a second character string provided in the second mark, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Kubota does teach that the recesses can be made into a variety of shapes ([0137], with shapes also encompassing letters)) and it is well known for character strings to be used at various locations on the tire (including at an outer side in a tire radial direction and at an inner side in the tire radial) for the benefit of displaying information such as tire manufacturer and tire specifications, as shown in Nakamura (Fig 1), Metz (Fig 4) and Okamatsu (Fig 1).
Regarding claim 3, modified Kubota teaches all limitations of claim 2 as set forth above. Additionally, Kubota teaches that the shape of the recesses can be varied ([0137], which would include the situation of where a length in the tire radial direction of the first character string is larger than a 
Regarding claim 4, modified Kubota teaches all limitations of claim 2 as set forth above. Additionally, Kubota teaches that the shape of the recesses can be varied ([0137], which would include the situation of where an angle in a tire circumferential direction of the first character string is larger than an angle in the tire circumferential direction of the second character string.). Alternatively, it is well known in the art that the angle of different character strings on different sidewalls can vary, as shown in Nakamura (Fig 1), Metz (Fig 4) and Okamatsu (Fig 1).
Regarding claim 5, modified Kubota teaches all limitations of claim 2 as set forth above. Additionally, Kubota teaches that a center in a tire circumferential direction of the first character string is provided at a position different in the tire circumferential direction from that of a center in the tire circumferential direction of the second character string (with [0137] teaching that the tire recesses can have various forms similar to the wheel recesses taught in a previous embodiment and [0107] teaching that the wheel recesses can have arcing forms). Alternatively, it is well known in the art that the center in a tire circumferential direction of different character strings can be provided at different positions, as shown in Nakamura (Fig 1), Metz (Fig 4) and Okamatsu (Fig 1).
Regarding claim 11, modified Kubota teaches all limitations of claim 2 as set forth above. Additionally, Kubota teaches that the first mark is located outward of a tire maximum width position in the tire radial direction, and the second mark is located inward of the tire maximum width position in the tire radial direction (Fig 17, 18).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US20130076108) in view of Attinello (US5645660).

Regarding claim 14, modified Kubota teaches all limitations of claim 1 as set forth above. While Kubota does not explicitly disclose that a serration is provided in a first region where the first mark is located, wherein a groove depth of the serration is smaller than the depth of the recess of the first mark from the side profile surface, it would have been obvious to one of ordinary skill prior to the earliest effective priority date to do so as Attinello, which is within the tire sidewall art, teaches a serration is provided in a first region where the first mark is located (areas with “ridges” (20)) wherein a groove depth of the serration is smaller than the depth of the recess of the first mark from the side profile surface (C4 L30-32, in that the serration depth is 0.45 mm and Kubota teaches a recess depth of no less than 0.5 mm [0138]) for the benefit of improving the visual appearance of the tire and concealing surface variation (C1 L29-29).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US20130076108) in view of Wallet (US20060254689).
Regarding claim 6, modified Kubota teaches all limitations of claim 1 as set forth above. While Kubota does not explicitly teach that a serration is provided in a first region where the first mark is located, and a smooth surface is provided in a second region where the second mark is located, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Wallet, which is within the tire sidewall art, teaches that a serration is provided in a first region where the first mark is located (Fig 1, “ridges” (320)), and a smooth surface is provided in a second region where the second mark is located (Fig 1) for the benefit of concealing undulations on the tire sidewall ([0034]).
Regarding claim 9, modified Kubota teaches all limitations of claim 6 as set forth above. Additionally, Kubota teaches that the first mark is located outward of a tire maximum width position in the tire radial direction, and the second mark is located inward of the tire maximum width position in the tire radial direction (Fig 17, 18).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US20130076108) and either Nakamura (US20130206305), Metz (US20080087362), or Okamatsu (WO2017191839, with US20190202244 as the English equivalent) in further view of Wallet (US20060254689).
Regarding claim 10, modified Kubota teaches all limitations of claim 2 as set forth above. While Kubota does not explicitly teach that a serration is provided in a first region where the first mark is located, and a smooth surface is provided in a second region where the second mark is located, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Wallet, which is within the tire sidewall art, teaches that a serration is provided in a first region where 
Regarding claim 12, modified Kubota teaches all limitations of claim 10 as set forth above. Additionally, Kubota teaches that the first mark is located outward of a tire maximum width position in the tire radial direction, and the second mark is located inward of the tire maximum width position in the tire radial direction (Fig 17, 18).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonetsu (US20180099530) in view of either Sato (US20080283169), Kubota (US20130076108) or Bogenschütz (EP3306531) .
Regarding claim 17, Yonetsu discloses all limitations of claim 15 as set forth above. However, while Yonetsu does not explicitly disclose that the depth of the recess changes stepwise from the first end to the second end, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as it is well known in the tire sidewall art that a change in the recess depth can be achieved in steps, as shown by Sato (Fig 4e), Kubota (Fig 11F) and Bogenschütz (Fig 5). Furthermore, Yonetsu does not explicitly teach away from the claimed recess depth progression as “the prior art’s [Yonetsu] mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." (see MPEP 2141.02(V)). Examiner notes that while Yonetsu does disclose that the depth of the recesses changes gradually ([0008-9]), a changing of the recess depth progression would not negate the benefits of the tire recess, which includes improved visibility of the mark ([0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749